Case 20-13995-amc         Doc 21     Filed 11/25/20 Entered 11/25/20 11:24:36           Desc Main
                                     Document     Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                            :
 Vivian Woodbury                                   :           Chapter 13
                                                   :
              Debtor                               :           Case No.: 20-13995-amc

      MOTION TO APPOINT DEBTOR' S DAUGHTER, DEANNA WOODBURY,
        AS NEXT FRIEND UNDER FEDERAL RULES OF BANKRUPTCY
                      PROCEDURE NUMBER 1004.1


              Vivian Woodbury, by and through undersigned counsel, hereby moves this

 Honorable Court for a determination appointing her daughter, Deanna Woodbury, as the

 Debtor's "next fiend" under Federal Rules of Bankruptcy Procedure Number 1004.1 and in

 support thereof avers as follows:

                 1.       The instant Bankruptcy Matter was filed by the Debtor on October 6,

 2020.

                 2.       The instant Bankruptcy matter was filed for the purpose of the Debtor

 entering into a Chapter 13 repayment Plan to cure mortgage arrears on the Debtor's primary

 residence.

                 3.       At the time of the initial Bankruptcy filing, Debtor believed she would

 be able to attend her Chapter 13 Meeting of Creditors and fully participate.

                 4.       Unfortunately,   she   was   deemed      permanently   immobile    and

 homebound, due to multiple health conditions, after the case filing by her physicians. See

 Doctor's letter attached hereto, incorporated herein and labeled as Exhibit "A."

                 5.       Thankfully, the Debtor's daughter, Deanna Woodbury has Power of

 Attorney and handles all of the Debtor's financial affairs.
Case 20-13995-amc       Doc 21    Filed 11/25/20 Entered 11/25/20 11:24:36            Desc Main
                                  Document     Page 2 of 2



              6.        Federal   Rule    of   Bankruptcy    Procedure    1.004.1   allows    "a

 representative, including a general guardian, committee, conservator, or similar fiduciary," to

 file a voluntary Petition on behalf of an incompetent person.

              7.        The Debtor is currently physically and financially incompetent due to

 the aforementioned medical conditions stated in her doctor's letter.

              8.        The Debtor's daughter is able and willing, and in the best position to

 assist her mother through her Chapter 13 bankruptcy successfully.



        WHEREFORE, The Movant, Vivian Woodbury respectfully requests that this

 Honorable Court grant the instant Motion to appoint her daughter, Deanna Woodbury as

 the Debtor' s next friend under Federal Rule of Bankruptcy Procedure Number 1004.1

 and further requests a waiver of an instructional financial course required by 11

 U.S.C.§109(h)(I), a waiver instructional          course concerning       personal financial

 management as required by 11 U.S.C. §727(a)(I 1) and a waiver of personal attendance of

 a meeting of creditors required by 11 U.S.C. §34l(a).


                                                              Respectfully submitted,



 Dated: November 25, 2020                                     /s/ Brad J. Sadek, Esq.
                                                              Brad J. Sadek, Esquire
                                                              Sadek and Cooper
                                                              1315 Walnut Street, Suite 502
                                                              Philadelphia, PA 19107
